The judgment of the court was pronounced by
Seideia, J.
The only point presented in this case which requires discus-, sien, arises from the rejection of certain evidence offered by the defendant.To prove that by the statute law of Alabama the contract of suretyship must be-in writing, the defendant produced a printed book, entitled Clay’s Alabama Digest, and offered to prove by a witness, as a-foundation for the introduction of' said book in evidence, that said work was read in the courts of Alabama as cor^ rectly exhibiting the statutes of that State, and also offered to prove by said-witness that, by a statute of that State,- parol proof could not be offered to prove' a suretyship.
The court below did not err’ in rejecting the'evidence'. The book purporting to contain the statutes of Alabama was not authenticated according to the' act of Congress,- and parohevidence of a-foreign-statute was inadmissible. See Minor’s Heirs v. Harding, 4 La. 381.
It is perhaps to be regretted that, all the courts of the Union have not’ adopted the more liberal rule which has been recognised in some of them, and which' has received the- sanction of the Supreme Court of the’ United States. Con-sidering the connection, intercourse, and constitutional ties whichbindthe States-together, as requiring a relaxation of the strict rule, it has been held,\pays Miv Greenleaf, that a printed volume, purporting, on the face of it to contain the laws' of a sister State, is admissible as prima facie evidence to prove the statute-" laws of that State; but the practice in this State, as in some others, for example,Connecticut and New York has been the other way, and we do not feel authorised to disturb it.
In these remarks we wish it to be distinctly understood, that we do not dis-. fiurb the practice which has grown up of admitting, as prima facie evidence the-printed statutes from other States, when produced from the office of the Score-tary of State of this State, and proved to have been received in the course of executive intercommunication. That practice was recognised- many years-since, in Wakeman v. Marquand, 5 Mart. N. S. 271, and has been frequently followed since that time in the lower courts-. But in our experience at the bar" we recollect no instance, where the rule of evidence, upon objection made, has' been carried as far as is contended for by the defendant in the present case.
With regard to the value of plaintiff’s professional services, and the promise of the defendant that they should be paid, we find no error in the judgment of the-court below. Judgment affirmed.